NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



ANDREA R. DELPOZZO, C.N.A,                  )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D17-3825
                                            )
DEPARTMENT OF HEALTH,                       )
                                            )
             Appellee.                      )
                                            )

Opinion filed August 22, 2018.

Appeal from the Department of Health.

Steven D. Brownlee of Chapman Law
Group, Sarasota, for Appellant.

Christine E. Lamia, Chief Appellate
Counsel, and Katelyn R. Levine, Assistant
General Counsel, Florida Department of
Health, Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, BLACK, and ROTHSTEIN-YOUAKIM, JJ., Concur.